Ryland, Judge,
delivered tie opinion of the court.
The only matter to which our attention has been called, is in relation to the partnership of Hawley & Allen. From the facts agreed, the court below considered them as partners in the Cheltenham Springs, and declared the law to be in favor of the plaintiffs. In this declaration of the law, this court concurs with the court below. The facts agreed to clearly show that there was a partnership existing between these defendants in this Cheltenham Springs adventure, and such being the case, Allen is bound, as such partner, for the goods purchased by his co-partner of the plaintiffs. The judgment of the court below is therefore affirmed; the other judges concurring.